*759
On Application for Rehearing

L. CHARLES WRIGHT, Retired Appellate Judge.
On application for rehearing, the ABC Board suggests that this court’s opinion is based on a “misunderstanding.” It asserts that we failed to take into account the “fact that East Colbert Store, Inc., never filed a Notice of Appeal or Review in either the Circuit Court or with the ABC Board itself.”
While the pleading filed by East Colbert Store in the circuit court is styled “COMPLAINT,” the body of the pleading clearly seeks appellate review. The label one places on a pleading is of little importance since the nomenclature of a pleading is not controlling. Rebel Oil Co. v. Pike, 478 So.2d 529 (Ala.Civ. App.1985).
The application for rehearing is overruled. The Rule 39(k), A.R.A.P., motion is denied.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
All the Judges concur.